                        Case 19-11292-JTD      Doc 1049-3         Filed 12/30/19        Page 1 of 3




                                                      Exhibit C

                                 Schedule of Assumed and Assigned Contracts

                                                                                                    Postal   Proposed
        Name                 Debtor         Agreement            Address         City       State
                                                                                                    Code     Cure Cost

                          INSYS          Amendment to          222 South
Solium Capital LLC        THERAPEUTICS   Services Access       Mill Ave.,     Tempe         AZ      85281    $14,338
                          INC            Agreement             Suite 424

                          INSYS          ActiveDisclosure
Donnelley Financial                                            35 West
                          THERAPEUTICS   Proposal dated                       Chicago       IL      60601    $0
Solutions                                                      Wacker Drive
                          INC            12/20/16

                                                               3020
                          INSYS
Deloitte & Touche                        Engagement letter     Carrington
                          THERAPEUTICS                                        Morrisville   NC      27560    $0
LLP                                      dated 1/3/19          Mill Blvd.,
                          INC
                                                               Suite 400

                                                               3020
                          INSYS          Addendum B to
Deloitte & Touche                                              Carrington
                          THERAPEUTICS   the Engagement                       Morrisville   NC      27560    $16,748
LLP                                                            Mill Blvd.,
                          INC            letter dated 1/3/19
                                                               Suite 400

                          INSYS                                420 Stevens
Tridea Partners - A                      Software Purchase                    Solana
                          THERAPEUTICS                         Ave, Suite                   CA      92075    $0
Columbus Company                         Agreement                            Beach
                          INC                                  350

                          INSYS          Global Master
                                                               One ADP
ADP, LLC                  THERAPEUTICS   Services                             Roseland      NJ      07068    $0
                                                               Boulevard
                          INC            Agreement

                          INSYS
                                         Major Accounts        One ADP
ADP, LLC                  THERAPEUTICS                                        Roseland      NJ      07068    $0
                                         Agreement             Boulevard
                          INC

                          INSYS          Sales Order Quote
                                                               One ADP
ADP, LLC                  THERAPEUTICS   Q2-2019-                             Roseland      NJ      07068    $0
                                                               Boulevard
                          INC            376875.1

Associated Industries     INSYS
                                         General Liability     P.O. Box                             44131-
Insurance Company,        THERAPEUTICS                                        Cleveland     OH               $0
                                         Policy                318004                               0880
Inc.                      INC

                          INSYS
Liberty Insurance                        Workers Comp          175 Berkeley
                          THERAPEUTICS                                        Boston        MA      02116    $0
Corporation                              Policy                Street
                          INC

                          INSYS
Liberty Insurance                                              175 Berkeley
                          THERAPEUTICS   Umbrella Policy                      Boston        MA      02116    $0
Corporation                                                    Street
                          INC




       RLF1 22659689v.1
                       Case 19-11292-JTD      Doc 1049-3            Filed 12/30/19         Page 2 of 3




                                                                                                       Postal   Proposed
        Name                 Debtor         Agreement              Address          City       State
                                                                                                       Code     Cure Cost

                          INSYS
Navigators Insurance                     Excess Liability        One Penn
                          THERAPEUTICS                                           New York      NY      10119    $0
Company                                  Policy                  Plaza
                          INC

                          INSYS
U.S. Specialty                                                   8 Forest Park
                          THERAPEUTICS   D&O Policy                              Farmington    CT      06032    $0
Insurance Company                                                Drive
                          INC

                                                                 505
                          INSYS
XL Specialty                                                     Eagleview                             19341-
                          THERAPEUTICS   D&O Policy                              Exton         PA               $0
Insurance Company                                                Boulevard,                            1120
                          INC
                                                                 Suite 100

                          INSYS
Beazley Insurance                                                30 Batterson
                          THERAPEUTICS   D&O Policy                              Farmington    CT      06032    $0
Company, Inc.                                                    Park Road
                          INC

                          INSYS                                  1221 Avenue
Endurance American
                          THERAPEUTICS   D&O Policy              of the          New York      NY      10020    $0
Insurance Company
                          INC                                    Americas

National Union Fire       INSYS                                  777 South
                                                                                 Los                   90017-
Insurance Company of      THERAPEUTICS   D&O Policy              Figueroa St.                  CA               $0
                                                                                 Angeles               5814
Pittsburgh, PA.           INC                                    18th Floor

                          INSYS                                  1221 Avenue
Endurance American
                          THERAPEUTICS   D&O Policy              of the          New York      NY      10020    $0
Insurance Company
                          INC                                    Americas

                          INSYS
U.S. Specialty                                                   8 Forest Park
                          THERAPEUTICS   D&O Policy                              Farmington    CT      06032    $0
Insurance Company                                                Drive
                          INC

                                         Cargo Stock
                          INSYS
                                         Throughput              66 Whitecap     North
Lloyds of London          THERAPEUTICS                                                         RI      02852    $0
                                         Policy (M-21030,        Drive           Kingstown
                          INC
                                         WC-21030)

                          INSYS
Beazley Insurance                                                30 Batterson
                          THERAPEUTICS   Crime Policy                            Farmington    CT      06032    $0
Company, Inc.                                                    Park Road
                          INC

Endurance American        INSYS                                  1221 Avenue
                                         Employment &
Specialty Insurance       THERAPEUTICS                           of the          New York      NY      10020    $0
                                         Fiduciary Policy
Company                   INC                                    Americas

                                                                 3
                          INSYS
Ironshore Insurance                      Product Liability       Embarcadero     San
                          THERAPEUTICS                                                         CA      94111    $0
Services LLC                             Policy                  Street Suite    Francisco
                          INC
                                                                 1480


                                                             2

       RLF1 22659689v.1
                      Case 19-11292-JTD        Doc 1049-3            Filed 12/30/19         Page 3 of 3




                                                                                                        Postal   Proposed
           Name              Debtor          Agreement              Address          City       State
                                                                                                        Code     Cure Cost

                          INSYS
TDC Specialty                             Product Liability       1050 K Street   Washingto
                          THERAPEUTICS                                                          DC      20001    $0
Insurance Company                         Policy                  Suite 400       n
                          INC

                          INSYS                                   180 N.
                          THERAPEUTICS    Product Liability       Stetson
LifeScience Risk                                                                  Chicago       IL      60601    $0
                          INC and INSYS   Policy                  Avenue Suite
                          PHARMA INC.                             4600

                          INSYS           Storage
                                                                  1000 Campus     Collegevill
Iron Mountain             THERAPEUTICS    Agreements (AZ,                                       PA      19426    $2,782
                                                                  Dr.             e
                          INC             TX, IL)

                                          Volume Submitter
                                          Defined
                          INSYS           Contribution Plan       P.O. Box                              60673-
Fidelity                                                                          Chicago       IL               $0
                          PHARMA, INC.    (Profit                 73307                                 7307
                                          Sharing/401(K)
                                          Plan)

                          INSYS           Quote                   One Dell
                                                                                  Round
Dell Marketing            THERAPEUTICS    #1026884473988.         Way, Mail                     TX      78682    $5,813
                                                                                  Rock
                          INC             1 dated 1/7/2019        Stop 8129




                                                              3

       RLF1 22659689v.1
